Citation Nr: 0722519	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-28 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for onychomycosis of 
the left fingernails.

4.  Entitlement to service connection for onychomycosis of 
the bilateral feet.

5.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, to include as 
secondary to diabetes mellitus, type II.

6.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, to include as 
secondary to diabetes mellitus, type II.





REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from January 1952 
to May 1955.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The competent evidence of record indicates that diabetes 
mellitus, type II is not related to active service.

2.  The competent evidence of record indicates that 
hypertension is not related to active service.

3.  The competent evidence of record indicates that 
onychomycosis of the left fingernails is not related to 
active service.

4.  The competent evidence of record indicates that 
onychomycosis of the bilateral feet is not related to active 
service.

5.  The competent evidence of record indicates that 
peripheral neuropathy of the left lower extremity is not 
related to active service.

6.  The competent evidence of record indicates that 
peripheral neuropathy of the left lower extremity is not 
related to active service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Hypertension was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  Onychomycosis of the left fingernails was not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

4.  Onychomycosis of the bilateral feet was not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

5.  Peripheral neuropathy of the left lower extremity was not 
incurred in or aggravated by active military service, and is 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).

6.  Peripheral neuropathy of the right lower extremity was 
not incurred in or aggravated by active military service, and 
is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
service connection, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).  Prior to initial adjudication of the veteran's 
claims, October 2004 and December 2004 letters satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the letters did not notify the veteran of 
effective dates or the assignment of disability evaluations, 
there is no prejudice to the veteran because the 
preponderance of the evidence is against service connection.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With 
respect to the claims for secondary service connection based 
on diabetes mellitus, type II, the letters did not notify the 
veteran regarding secondary service connection elements, but 
there is no prejudice to the veteran because the 
preponderance of the evidence is against service connection 
for diabetes mellitus.  Bernard, 4 Vet. App. at 394.  The 
December 2004 letter requested that the veteran provide any 
evidence in his possession that pertained to these claims.  
38 C.F.R. § 3.159(b)(1).  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
veteran asserts that his service records are missing multiple 
blood sugar tests conducted prior to his service discharge 
examination at the Norfolk, Virginia Naval Base.  But the 
records contain the service discharge examination from 
Norfolk, the National Personnel Records Center (NPRC) did not 
indicate that any records were unavailable, and the NPRC is 
the proper repository for those records.  Accordingly, VA has 
met its duty to assist.  There is no indication in the record 
that additional evidence relevant to the issues decided 
herein is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet App. 537, 
542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, hypertension may be presumed to have been incurred 
during service if it first became manifest to a compensable 
degree within one year of separation from active duty.  
38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Additionally, service connection may be granted where a 
disability is determined to be proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310.  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

Service medical records, including service entrance and 
discharge examinations, were negative for diabetes mellitus, 
type II, hypertension, onychomycosis, and peripheral 
neuropathy.  A July 1953 service record indicated that 
urethritis was diagnosed.  The veteran was given penicillin 
and returned to duty.  An August 1953 service record 
diagnosed congenital phimosis.  The veteran complained of an 
inability to retract the foreskin.  The medical officer 
recommended circumcision.  One week later the veteran was 
discharged to duty.  

An August 1999 VA medical record noted diabetes diagnosed in 
1989, hypertension, and nail fungus.  A November 2000 VA 
record indicated diabetes mellitus diagnosed in 1989, 
hypertension, nail fungus, and diabetic neuropathy diagnosed 
in November 2000.  January 2002 VA records noted diabetes 
mellitus diagnosed in 1989, hypertension, nail fungus, and 
diabetic neuropathy diagnosed in November 2000.

Private medical records from January 2002 through April 2004 
noted diabetes mellitus, type II, and hypertension.  

An October 2004 VA neurological examination was conducted.  
The veteran reported tingling, numbness, and paresthesia of 
his forefeet and both legs for the last several years.  Upon 
examination, the diagnosis was peripheral neuropathy of the 
bilateral lower extremities, secondary to diabetes mellitus, 
type II.

A November 2004 VA diabetes, hypertension, and skin 
examination was conducted.  The veteran reported that he 
notice fungus of the nails in 1952 while he was in Japan.  He 
also reported diabetes diagnosed since 1989 and hypertension 
diagnosed for 25 years.  Upon examination, the diagnoses were 
diabetes mellitus, type I, hypertension, and onychomycosis of 
the left fingernails and the toenails of both feet.

In a December 2004 statement, a private physician noted 
diagnoses of diabetes mellitus, type II, and peripheral 
neuropathy.  In another December 2004 statement, a private 
physician indicated that the veteran had been a patient since 
September 2000 and that the diagnoses included diabetic 
neuropathy, peripheral arterial sclerosis obliterans, and 
onychomycosis.  

In an April 2006 statement, the veteran asserted that he was 
tested multiple times prior to service discharge because his 
blood sugars were out of control.  The veteran stated that he 
was not released from duty until the blood sugar examination 
was satisfactory.  He also asserted that the examiner for his 
discharge examination noted a fungus of his toenails.  In a 
May 2006 statement, the veteran asserted that his 1953 
complaints of penis discharge and pain and inability to pull 
his foreskin back were telltale signs of diabetes.  He also 
asserted that right before service discharge multiple tests 
found his blood sugars were high.  

The Board finds that the evidence of record does not support 
a finding of service connection for diabetes mellitus, type 
II, hypertension, or onychomycosis of the left fingernails 
and bilateral toenails.  There are current diagnoses of 
diabetes mellitus, hypertension, and onychomycosis.  
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  But hypertension did 
not manifest within one year of service discharge and there 
is no inservice evidence of diabetes mellitus, hypertension, 
and onychomycosis.  38 C.F.R. § 3.307; Hickson, 12 Vet. App. 
at 253 (holding that service connection requires medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury).  Although 
the veteran asserts that his 1953 complaints of penis pain 
and discharge and foreskin problems were signs of diabetes 
mellitus, he is not competent to provide such a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(holding that lay testimony is competent to establish pain or 
symptoms, but not establish a medical opinion).   

Moreover, the other evidence of record does not indicate that 
diabetes mellitus, hypertension, or onychomycosis are related 
to active service.  Hickson, 12 Vet. App. at 253 (holding 
that service connection requires medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability).  The evidence of record indicates that 
diabetes mellitus was diagnosed in 1989 and there is no 
evidence of hypertension or onychomycosis until August 1999, 
over 34 years and 35 years after service discharge, 
respectively.  Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of disorder).  The veteran has 
asserted that he was diagnosed with out of control blood 
sugars just prior to service discharge and also that a 
physician told him that he had nail fungus, but there is no 
supporting evidence of either in the record.  Without any 
other evidence of continuity of symptomatology, the record 
does not support a finding that diabetes mellitus and 
onychomycosis are related to service.  Accordingly, service 
connection for diabetes mellitus, type II, hypertension, and 
onychomycosis is not warranted.

The Board also finds that the evidence of record does not 
support a finding of service connection for peripheral 
neuropathy of the bilateral lower extremities, to include as 
secondary to diabetes mellitus, type II.  There is a 
diagnosis of peripheral neuropathy of the bilateral lower 
extremities.  Degmetich, 104 F.3d at 1333.  But peripheral 
neuropathy was not caused or aggravated by a service-
connected disability because as noted above, diabetes 
mellitus, type II, is not service-connected.  38 C.F.R. 
§ 3.310.  In addition, there is no inservice evidence of 
peripheral neuropathy.  Hickson, 12 Vet. App. at 253.  
Moreover, the other evidence of record does not indicate that 
peripheral neuropathy is related to active service or to a 
service-connected disorder.  Id.  The evidence of record 
indicates that the veteran's peripheral neuropathy was 
diagnosed in November 2000, over 45 years after discharge.  
Mense, 1 Vet. App. at 356.  Accordingly, service connection 
for peripheral neuropathy of the bilateral lower extremities 
is not warranted.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for diabetes mellitus, type II, is denied.

Service connection for hypertension is denied.

Service connection for onychomycosis of the left fingernails 
is denied.

Service connection for onychomycosis of the bilateral feet is 
denied.

Service connection for peripheral neuropathy of the left 
lower extremity, to include as secondary to diabetes 
mellitus, type II, is denied.

Service connection for peripheral neuropathy of the right 
lower extremity, to include as secondary to diabetes 
mellitus, type II, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


